Citation Nr: 1026944	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-13 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
claimed as chronic obstructive pulmonary disease (COPD), 
bronchitis, and coccidioidomycosis, to include as secondary to 
the Veteran's service connected pneumonia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson





INTRODUCTION

The Veteran had active service from November 1942 to June 1946 
and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence of record does not associate the 
Veteran's pulmonary disability with his active service or 
service-connected disabilities.


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by 
service, and is not proximately due to, or the result of, his 
service-connected pneumonia disability.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran of how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records dated 
from March 1969 to May 1970, March 1977, from April 1984 to 
September 1988, and from May 1995 to October 2006.  The Veteran 
was afforded VA compensation and pension (C&P) examinations in 
November 1946, September 1985, February 2007, and January 2010.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1112, 1113; 38 
C.F.R. § 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Secondary service connection may be granted for disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The evidence must show 
that a current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for a 
pulmonary disorder.  Service treatment records reveal that the 
Veteran was hospitalized for pulmonary disease in January 1946.  
He was diagnosed with pneumonia in February 1946.  A May 1946 
radiologic report stated that the previously described 
infiltration had disappeared.  In June of 1946 a chest x-ray did 
not reveal any significant abnormalities during the Veteran's 
separation examination.  Another note in June stated that the 
Veteran's pneumonia was cured on June 4, 1946.

The Veteran was afforded a VA C&P examination in November 1946.  
The Veteran reported pain and stiffness in his knee joints since 
having pneumonia during the service.  He also indicated he had 
swelling and edema along the ulnar flexor surface of the left 
forearm.  The Veteran did not have any cough, chest symptoms, 
hemoptysis, or digestive track symptoms.  The Veteran had normal 
breath sounds.  The examiner did not hear rales, rhonchi, or 
friction sounds.  There was no disease of the chest upon 
examination.

Upon examination the Veteran did not demonstrate swelling in his 
left forearm.  His general development was normal.  The examiner 
diagnosed the Veteran with subacute infection involving the 
chest, forearm, and legs of an unknown type.  He stated it was 
similar to coccidiodosis.

The Veteran had another VA C&P examination in September 1985.  
The Veteran reported having three episodes of severe sore throat, 
congestion, and coughing during the year.  He also reported pain 
and swelling in his legs.

Upon examination the Veteran appeared very uncomfortable when 
walking around the room.  His throat was clear and his tonsils 
were not enlarged.  His chest had normal diaphragmatic excursion 
and clear lung fields.  The examiner reviewed old chest x-rays 
which showed no residual disease.  The examiner did not feel a 
new x-ray was necessary.

A chest x-ray conducted a private facility in January 1988 
indicated the Veteran had an upper respiratory infection.

A private treatment record dated in March 1988 revealed the 
Veteran had bronchitis, fever of unknown origin, and hypokalemia.

The Veteran was admitted to a private hospital in August 1988.  
He was diagnosed with pneumonia and remained at the hospital for 
about two weeks.  A chest x-ray revealed some stelectasis or 
infiltrate at the lung bases bilaterally.

In November 1988 the Veteran was treated by a private physician.  
The doctor noted the Veteran had recently had pneumonia and 
questionable focal motor seizure in the right.  Upon examination 
the Veteran's respirations were clear to auscultation and 
percussion.  The examiner diagnosed the Veteran with extremity 
weakness with motor seizures and a history of atypical pneumonia.

In September 1999 the Veteran had a chest x-ray which revealed 
suspect nipple shadows at both lung bases.  

A pre-operative examination in January 2001 indicated that the 
Veteran had no recent complaints of chest pain, or shortness of 
breath.  Upon examination, the Veteran's lungs were clear with 
some diminished breath sounds at both bases.

In March 2001 the Veteran had bibasilar rales, but the lungs were 
otherwise clear to auscultation and percussion.  The Veteran was 
admitted to the hospital with diagnosis of severe coronary artery 
disease, remote history of pneumonia, vascular disease, 
hypertension, and coronary artery disease.  The Veteran was also 
noted to have mild obstructive lung disease.

A chest x-ray in September 2003 showed clear lung fields.  There 
was no active disease in the chest.

The Veteran had a pulmonary function test in September 2005.  He 
did not respond to bronchodilator therapy and was diagnosed with 
moderate COPD.

In January 2006, private treatment records reveal that the 
Veteran had some wheezing.  The doctor noted a history of 
moderate COPD.  The Veteran also had edema over the lower 
extremity.  The doctor recommended the Veteran continue to follow 
with his cardiologist and pulmonologist.  

The Veteran was hospitalized in April and May of 2006.  Upon 
discharge he was diagnosed with generalized weakness, abdominal 
pain, nausea, and vomiting that may be from urinary tract 
infection.  During hospitalization the Veteran had decreased 
breath sounds at his lung bases.  However a chest x-ray revealed 
no chest abnormality.

In May 2006, the Veteran had vesicular breath sounds but no 
wheezes, rales, or rhonchi.

The Veteran was afforded a VA C&P examination in February 2007.  
The examiner did not review the Veteran's claims file.  The 
Veteran reported a history of coughing, orthopnea, shortness of 
breath, paroxysmal nocturnal dyspnea, sleep related problems, and 
swelling.  

On examination, the Veteran had peripheral edema, decreased 
breath sounds, and severely limited chest expansion.  The 
examiner reviewed old chest x-rays and diagnosed the Veteran with 
residuals of bilateral atypical pneumonia.  The examiner stated 
that it would be speculative to report that the pulmonary 
function test results represent solely the residuals of bilateral 
atypical pneumonia because the Veteran is known to have 
significant coronary artery disease with CHF episodes and 
bilateral lower extremity edema.  The examiner stated that 
restrictive ventilatory deficits are commonly seen with those 
conditions as well.

The Veteran was afforded another VA C&P examination in January 
2010.  The Veteran reported a history of pneumonia.  He stated he 
had no history of respiratory system trauma.  He indicated he had 
frequent leg swelling.  He also had a history of hypertension, 
angina, fatigue, dyspnea, cough, wheezing, dyspnea, anorexia.

The examiner stated that the Veteran's spirometry quality was 
consistent with obstructive ventilator dysfunction.  Spirometry 
showed a patter consistent with moderate restrictive ventilator 
dysfunction. Restriction was confirmed by a reduced total lung 
capacity.  The total lung capacity, functional residual capacity, 
and residual volume are decreased consistent with restrictive 
ventilator dysfunction.  The examiner diagnosed the Veteran with 
residuals of bilateral atypical pneumonia residuals, intrinsic 
restrictive ventilator dysfunction, and obstructive ventilator 
dysfunction.

The examiner opined that the Veteran's restrictive and 
obstructive ventilator defects were less likely as not related to 
or had their onset during service, and were not associated with 
the Veteran's service-connected pneumonia disability.  The 
examiner explained that she reviewed medical literature, the 
Veteran's medical record, and relied on her own clinical 
experience.  The Veteran had a normal lung and chest examination 
at separation.  Additionally, there were large gaps in treatment 
for any lung, pulmonary, or respiratory conditions.  She also 
stated that pneumonia does not cause obstructive disease.  There 
was no pathological basis for pneumonia from 1946 to cause a new 
restrictive defect in 2009 and no evidence the veteran had the 
onset of a chronic pulmonary condition during active duty.

In light of the evidence, the Veteran is not entitled to service 
connection for a pulmonary condition.  While the Veteran has been 
diagnosed with several pulmonary conditions, including COPD, his 
pulmonary conditions have not been associated with his active 
service by medical evidence.

The Veteran was diagnosed with and treated for pneumonia during 
service.  However, during his separation examination, the 
Veteran's lungs were normal and there were no signs of disease.  
He was not treated for, and did not complain of, any other 
symptoms or breathing problems during service.  The 2009 VA 
examiner stated that the Veteran's current pulmonary problems 
were not caused by pneumonia, and went on to state that pneumonia 
is not known to cause obstructive diseases.  Further, no other 
examiner, VA or private, associated the Veteran's COPD, or other 
pulmonary condition, with his active service, or with his 
service-connected pneumonia disability.

Although the Veteran contends that his pulmonary condition was 
caused by service, his symptoms did not manifest until 1985 when 
he complained of chronic cough and other symptoms.  His military 
separation examination showed essentially normal lungs.  The 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show complaint of a pulmonary 
condition until almost than 40 years after the Veteran's 
separation from service.  This is significant evidence against 
the claim.

In reaching the decisions above, the Board considered the 
doctrine of reasonable doubt.  However, because the preponderance 
of the evidence is against the Veteran's entitlement to service 
connection for a pulmonary disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for a pulmonary disorder 
claimed as COPD, bronchitis, and coccidioidomycosis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


